Citation Nr: 1828264	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-10 634	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include spondylolisthesis.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; S. T.




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a March 2016 Board video hearing held at the Phoenix RO.  A transcript of the hearing is of record.

The Board remanded this matter in June 2016.

By letter of March 2018, the Veteran was notified of his right to request another Board hearing on the grounds that the veterans law judge (VLJ) who conducted the March 2016 hearing is no longer employed by the Board and cannot participate in any decision made on the appeal.  The Veteran has not responded to the letter.  The Board will proceed with appellate review.  The appeal has been assigned to the undersigned VLJ.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability.

2.  The Veteran did not serve in Vietnam.

3.  Coronary artery disease was not manifest during service and is not attributable to service.  Cardiovascular disease was not manifested in service or within one year following service.

4.  Coronary artery disease is not caused or aggravated by the Veteran's back disability.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated during service, and cardiovascular disease may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  Coronary artery disease is not proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2016).  VCAA notice in this case was satisfied by letters sent to the Veteran in April 2010, May 2010, February 2011, and July 2014.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c), (d) (2017).  The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  In this case, the evidence of record includes service treatment records, service personnel records, private treatment records, and statements of the Veteran.

The Veteran underwent VA examinations of his heart in January 2013 and July 2016.  The July 2016 report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board determined in its June 2016 remand order that the January 2013 VA examiner failed to provide an adequate rationale for the nexus opinion.  Although portions of the January 2013 report are inadequate, the examiner's contemporaneous clinical findings and the reported symptoms of the Veteran may be considered.

The AOJ substantially complied with the Board's remand instructions of June 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained, and all necessary development has been accomplished.  The Veteran has not raised an issue with respect to the duty to notify or assist.  The obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist).

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

For certain chronic diseases, including cardiovascular-renal disease, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2017).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

VA is required to give due consideration to all pertinent evidence in evaluating a claim for disability benefits.  See 38 U.S.C. § 1154(a) (2012).  Decisions of the Board shall be based on the entire record and applicable provisions of law and regulation.  See 38 U.S.C. § 7104(a) (2012).  Reasonable doubt concerning any issue material to the determination of a matter is resolved in a claimant's favor.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).
III.  Heart Disability

The Veteran seeks service connection for a heart condition.  See Veteran's claim of March 2010.  He has coronary artery disease (CAD) status post coronary artery bypass graft status post pacemaker/defibrillator placement with paroxysmal atrial fibrillation and paroxysmal ventricular tachycardia.  See July 2017 VA examination report.  He has undergone bypass surgery as a result of extensive myocardial infarction with an ischemic cardiomyopathy.  See May 2010 letter of Dr. E. P.  The first element of Shedden and Wallin is met.

The Veteran denies service in the Republic of Vietnam, and such service is not shown by the record.  See Veteran's filing of June 2011.  Therefore service connection for ischemic heart disease cannot be presumed based on exposure to an herbicide agent in Vietnam.  See 38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).  The statutory presumption of service connection based on herbicide exposure does not preclude a claimant from establishing service connection by proof of actual causation due to herbicide exposure.  See 38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here there is no evidence that the Veteran was actually exposed to herbicides during service.

There is no evidence of heart symptoms in the Veteran's service treatment records, and the Veteran alleges no such symptoms.  There is no separation examination report of record.  A January 1967 report of Medical Board Proceedings recommended the Veteran's separation from service due to spondylolisthesis.  With no evidence of heart symptoms during service or the presumptive period following service, the second element of Shedden is not met, and service connection on a direct basis is not warranted.

The Veteran seeks service connection on a secondary basis.  Currently the Veteran is not service-connected for any disability.  He alleges that his heart disorder is caused or aggravated by a back disability for which he also seeks service connection.  Specifically, he alleges that stress caused by his back disability, and medication that he has taken for back pain (Darvon and Excedrin), have caused or aggravated his heart disorder.  See Veteran's statements of June 2011, January 2014, and August 2016.

The Veteran has submitted secondary medical literature (from www.webmd.com) as to a general relationship between heart disease and stress.  He has submitted an article (from www.yourlawyer.com) as to the U. S. Food and Drug Administration's recall of the painkiller Darvon and lawsuits alleging that Darvon causes serious heart symptoms as a side effect.   See attachments to VA Form 9 of April 2013.  He has submitted no citations to medical journal articles that associate the use of Darvon or Excedrin with heart disease.

Dr. E. P., the Veteran's physician, states his opinion that the Veteran's exposure to Darvon taken for his back injury, as well as the excessive stress experienced by the Veteran over the years as a result of back injuries sustained during service, contributed to the development of his cardiovascular disease and resultant myocardial infarction.  See May 2010 and November 2013 letters of Dr. E. P.  Because no rationale was offered for the opinion, it has little probative weight.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

As a layperson, the Veteran is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the person through his or her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Given the nature of heart disability, the Veteran is not competent to identify stress, Excedrin, or Darvon as the cause of his disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, to the extent that the Veteran attributes his heart disorder to the treatment of his back disability and to stress caused by his back disability, his statements have no probative value.

In the opinion of the July 2016 VA examiner, it is less likely as not that the Veteran's coronary artery disease is caused or aggravated beyond its natural course by his back disability.   The rationale was that the Veteran's other well-established risk factors for CAD (i.e., family history, heavy smoking, hypertension, hyperlipidemia, age, and gender) are the likely cause of his CAD.  The examiner also noted that there was no mention of significant back pain or a back problem in the problem list or the review of symptoms in the initial cardiology consult of July 2004.

The VA examiner considered the positive nexus opinion of Dr. E. P., specifically including the role of stress and the use of Darvon, but the examiner found no medical basis for the opinion, and cited the fact that Dr. E. P. did provide a rationale or underlying basis for his statement.  Upon consideration of the Veteran's entire service and medical history, the VA examiner considered the onset and development of the Veteran's CAD to be most likely attributable to the Veteran's multiple, ongoing risk factors.

The determination of whether the requirements for service connection are met is based on an analysis of all the relevant medical and lay evidence of record, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board gives far more probative weight to the negative nexus opinion of the VA examiner, which is supported by a rationale and takes into account the contrary evidence of record, than to the positive opinion of the Veteran's private doctor, which lacked a stated rationale.

For the above reasons, a preponderance of the evidence is against finding that the Veteran's coronary artery diseases is caused or aggravated by his symptoms of back disability, including stress, or by pain medication taken for his back.  As explained below, the Veteran's claim of entitlement to service connection for a back disability is being remanded for further evidentiary development.  Even if the Veteran is ultimately granted service connection for his back disability, the preponderance of the evidence remains against entitlement to service connection for coronary artery disease.  Therefore, the two claims are not inextricably intertwined, and there is no basis for remanding the heart disability claim merely because the back disability claim is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

ORDER

Entitlement to service connection for a heart disorder is denied.


REMAND

The Veteran seeks service connection for a lower back disability.  See Veteran's claim of March 2010.  He has been diagnosed with "spondylolysis, spondylolisthesis L5-S1, lumbosacral spine."  See January 2013 VA examination report; June 2016 VA examination report.  He also has lumbar degenerative disc disease.  See June 2016 VA examination report.   In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim includes any back disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

Letters of May 2010 and November 2013 by Dr. E. P. state that the Veteran has experienced great stress related to a back injury sustained during military service.  The doctor provided no rationale for finding a link between current stress and a back injury during service.  Accordingly, probative weight cannot be given to the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Veteran last underwent a VA examination of his back in June 2016.  The examiner offered a negative nexus opinion.  The rationale, in part, was that a pre-existing back condition is noted on the Veteran's entrance examination.  Because the opinion of the June 2016 examiner is based, in part, upon an inaccurate factual premise (that a back condition was noted on the Veteran's entrance examination report), the opinion has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board's review of the Veteran's July 1966 entrance examination report indicates that the Veteran's spine was found to be normal upon examination and that the clinician left blank the section of the report for summarizing defects and diagnoses.  No back condition, including any reference to spondylolisthesis, is noted on the Veteran's entrance examination report.  In the report of medical history for the examination, the Veteran indicated that he was in good health and answered "no" to the form question as to recurrent back pain.  He listed "back surgery at the age of 14" as a historical event and not as a report of current disease or injury.  The physician noted "back strain age 14 - no seq." in the summary section of the report.  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining whether a disease or injury pre-existed service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

A veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  Here, as no back disability is noted on the Veteran's induction examination report of July 1966, medical opinion is needed as to whether a disease clearly and unmistakably existed prior to service and was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Lack of aggravation can be shown by clear and unmistakable evidence either that there was no increase in disability during service, or that any increase in disability was due to the natural progression of the condition.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017).  A congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  The presumption of sound condition upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  Service connection may be granted, however, if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service that causes additional disability.  See 38 U.S.C. §§ 1110, 1111 (2012); VA General Counsel Precedential Opinion VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The Board determines that further medical inquiry as to this possible aspect of the Veteran's disability is required.  See 38 C.F.R. § 19.9(a) (2017).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain, and associate with the record, any outstanding private or VA treatment records relating to the Veteran's back disability and any associated symptoms.  All efforts to obtain such records should be documented in the record.

2. Schedule the Veteran for a VA examination with a qualified examiner to determine the nature and severity of the Veteran's spondylolisthesis and/or any other diagnosed disability of the lumbosacral spine, including any associated neurological symptoms.  The Veteran's claims folder must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

Based on the examination and a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's spondylolisthesis and/or any other diagnosed disability of the spine is caused by, aggravated by, or otherwise related to the Veteran's service.

The examiner must also provide an opinion as to whether the Veteran's spondylolisthesis and/or any other diagnosed disability of the spine is a congenital or developmental defect or disease.  A disease generally refers to a condition that is capable of improving or deteriorating, while a defect is generally not capable of improving or deteriorating.

If the Veteran's disability is a congenital defect, the examiner must explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during a period of active duty that resulted in additional disability.

If the Veteran's disability is a congenital disease, and for any diagnosed disability of the Veteran, the examiner must explain whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease and/or any other diagnosed back disability pre-existed service.

If the examiner concludes that a disease/disability clearly and unmistakably existed prior to service, the examiner must explain whether it is clear and unmistakable (obvious, manifest, and undebatable) that the preexisting disease or disability either did not increase in severity during service, or that any increase in disability was due to the natural progression of the condition during service.

If any requested opinion cannot be provided without resort to mere speculation, the examiner should fully explain why, after consideration of all relevant evidence of record, an opinion cannot be provided without resort to mere speculation.  The explanation should specifically note if there is additional evidence (for example, relevant testing, a specialist's opinion, or other information) needed to provide the requested opinion, or if the inability to provide the opinion is based on the limits of medical knowledge.  If speculation is due to the limits of medical knowledge, the examiner must specifically explain why this is so.

The examiner must offer a rationale for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Review the claims folder to ensure that the requested development is completed to the extent possible, and arrange for any additional needed development.  Then readjudicate the remanded issue.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and provide the Veteran and his representative with the requisite period of time in which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


